I concur. But I think the court under its inherent powers (generally called equity power) could do, without the Declaratory Judgment Act, anything it could do under the Act. I think the Act does not, and indeed cannot, either enlarge or restrict the inherent equitable powers of the court. The District Courts, as courts of general and original jurisdiction, have the inherent power to hear, and fully determine any justiciable issue, any judicial question, that may arise between the parties within the state.